DETAILED ACTION
This is in reference to communication received 17 February 2021. Addition of claims 25 – 26 is acknowledged. Claims 1 – 16 and 21 – 26 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 16 and 21 – 26 are rejected under 35 U.S.C. 101 because in independent clams 1 and 9 applicant recites limitation “receiving more selections of the second delivery date option during the predetermined period of time than outside of the predetermined period of time”, As currently claimed, it is deemed that the claimed limitation is an insignificant extra-solution activity, because the selection of the second delivery data is not used in the limitations clamed following the recited limitation.
Dependent claims 2 – 8, 10 – 16 and 21 – 26 are also deemed to be ineligible for patent under 35 USC 101 because inherit the deficiency of the independent claim they claim dependency from.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 16 and 21 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over archived web pages of www.amazon.com hereinafter known as Amazon-1 in view of an article “How to use your Amazon Prime No-Rush Credits” hereinafter known as Amazon-2, Shapira et al. US Publication 2020/0094733, Chowdhary US Patent 9,760,854 and Iannacci US Publication 2002/0062249.

Regarding claims 1 and 9, Amazon-1 teaches system and method comprising: 
one or more processors (Amazon.com website) [Amazon-1]; and 
one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors (Amazon.com website) [Amazon-1] and perform acts of: 
coordinating displaying a set of items of an online retailer on a user interface of a customer electronic device of a customer (Amazon-1 teaches displaying on user (customer) interface set of items of an online retailer) [Amazon-1, page 21]; 
receiving, from the customer electronic device, a first selection by the customer of a first item of the set of items to place the first item in an electronic shopping cart of the customer for a customer order (Amazon-1 “cart”, “add to cart”) [Amazon-1, page 21]; 

Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Amazon by adopting teachings of Amazon-2 to help their customers make an education selection of accepting offers in lieu of two-day shipping that Amazon offers to their Prime members.
Amazon-1 in view of Amazon-2 teaches system and method further comprising:
determining a first shipping cost for the online retailer for a first delivery of the first item to the customer by a first date from a first shipping location (Amazon-2, Amazon, at the time of check-out, presenting to their customers item in their shopping cart and plurality of shipping options with dates of delivery) [Amazon-2, page 2]; 
determining a second shipping cost for the online retailer for the first delivery of the first item to the customer by a second date from the first shipping location, the second date occurring after the first date and the second shipping cost being less than the first shipping cost (Amazon-2, Amazon, at the time of check-out, presenting to their customers item in their shopping cart and plurality of shipping options with dates of delivery) [Amazon-2, page 2]; 
receiving, from an online retailer, a predetermined period of time for prioritizing shipping orders at a later date (Amazon-1 teaches running providing items to customers at a discounted price (i.e. campaign parameters for discounting an offered item at a lower price received from an entity providing the item (i.e. retailer)) [see at least “Deal of the Day”, Amazon-1, page 21];

Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Amazon-1 in view of Amazon-2 by adopting teachings of Shapira to improve the chances of customer closing the transaction by considering lower price at the time of purchase.
Therefore, Amazon-1 in view of Amazon-2 and Shapira teaches system and method further comprising:
determining a shipping savings for the first item (Shapira, provide option to the customer to elect whether they want to apply the discount to their transaction, and if the customer elects to apply the discount, said discount is applied to the transaction and checkout is completed) [Shapira, 0025, Fig. 3 and associated disclosure];
Amazon-1 in view of Amazon-2 and Shapira does not explicitly teach using the savings in shipping cost to determine first order discount. However, Chowdhary teaches system and method wherein, customer may be offered the option to receive the goods at a later time, 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Amazon-1 in view of Amazon-2 and Shapira by adopting teaching of Chowdhary to enable a business reduce their operational expenses.
Amazon-1 in view of Amazon-2, Shapira and Chowdhary teaches system and method further comprising:
determining a shipping savings for the first item by:
when outside of the predetermined period of time (i.e. item is being purchased when promotion is not valid, multiplying the difference between the first shipping cost and the second shipping cost by a first predetermined percentage to determine the shipping savings for the first item (Chowdhary, customer may be offered the option to receive the goods at a later time, wherein, additional amount (savings in shipping cost) gained through the transaction may be shared between one or more parties (retailer and customer) according to any suitable distribution (using distribution formula(e) to determine savings to the customer, as defined by the eligibility rules) [Chowdhary, col. 22, lines 1 – 9]; and
during the predetermined period of time, multiplying the difference between the first shipping cost and the second shipping cost by a second predetermined percentage to determine the shipping savings for the first item, wherein the first predetermined percentage is lower than the second predetermined percentage (Chowdhary, customer may be offered the option to receive the goods at a later time, wherein, additional amount (savings in shipping ;
determining a first order discount using the shipping savings, wherein the first order discount is applied to a first final cost of the first item in the customer order when the customer selects the second date for the first delivery of the first item (Shapira, if customer elects to use their available discount, then, the available discount is applied to the customer’s total for the current purchases and checkout process is completed based upon the discounted amount) [Shapira, 0025, Fig. 3 and associated disclosure]; 
Amazon-1 in view of Amazon-2, Shapira and Chowdhary does not explicitly teach to determine when the order discount is below a maximum discount and above a minimum discount (using rules for determining whether the discount within a range of values). However, Iannacci teaches system and method for determining whether conditions are met to make the transaction eligible for an offer (Iannacci, Rules and conditions to determine what reward is the transaction eligible for) [Iannacci, Fig. 8 – 10 and associated disclosure].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Amazon-1 in view of Amazon-2, Shapira and Chowdhary by adopting teachings of Iannacci to integrate awards into the transaction such that the users can take advantage of the offer.
Amazon-1 in view of Amazon-2, Shapira, Chowdhary and Iannacci teaches system and method further comprising:
when the first order discount for the item below is below maximum discount and above a minimum discount (Iannacci, Rules and conditions to :
coordinating displaying a checkout page on the user interface of the customer electronic device, the discount checkout page comprising 
(1) a first delivery date option comprising the first date for the first delivery of the first item to the customer (Amazon-2, Amazon, at the time of check-out, presenting to their customers item in their shopping cart and plurality of shipping options with dates of delivery) [Amazon-2, page 2], 
(2) a second delivery date option comprising the second date for the first delivery of the first item to the customer (Amazon-2, Amazon, at the time of check-out, presenting to their customers item in their shopping cart and plurality of shipping options with dates of delivery) [Amazon-2, page 2], 
(3) the first order discount that is applied to the first final cost of the first item in the customer order when the customer selects the second delivery date option (Shapira, if customer elects to use their available discount, then, the available discount is applied to the customer’s total for the current purchases and checkout process is completed based upon the discounted amount) [Shapira, 0025, Fig. 3 and associated disclosure], and 
(4) the first order discount that is not applied to the first final cost of the first item in the customer order when the customer selects the first delivery date option, wherein the first final cost does not include the first shipping cost or the second shipping cost (Shapira, if customer elects not to use their available discount, then checkout process is completed without any discount being applied) [Shapira, 0025, Fig. 3 and associated disclosure]; 
when the customer selects the second delivery date option, applying the first order discount to the first final cost of the first item when the customer completes the customer order (Shapira, if customer elects to use their available discount, then, the available discount is applied to the customer’s total for the current purchases and checkout process is completed based upon the discounted amount) [Shapira, 0025, Fig. 3 and associated disclosure];
when the customer selects the first delivery date option, not applying the first order discount to the final cost of the first item when the customer completes the customer order (Shapira, if customer elects not to use their available discount, then checkout process is completed without any discount being applied) [Shapira, 0025, Fig. 3 and associated disclosure]; and
receiving more selections of the second delivery date option during the predetermined period of time than outside of the predetermined period of time; and (Shapira, if customer elects to use their available discount, then, the available discount is applied to the customer’s total for the current purchases and checkout process is completed based upon the discounted amount) [Shapira, 0025, Fig. 3 and associated disclosure];
when the first order discount for the first item is above the maximum discount or below the minimum discount (treating the transaction as a regular transaction):
coordinating displaying a non-discount checkout page on the user interface of the customer electronic device, wherein:
the non-discount checkout page comprises:
(1) the first delivery date option comprising the first date for the first delivery of the first item to the customer (Amazon-2, Amazon, at the time of check-out, presenting to their customers item in their shopping cart and plurality of shipping options with dates of delivery) [Amazon-2, page 2], 
(2) the second delivery date option comprising the second date for the first delivery of the first item to the customer (Amazon-2, Amazon, at the time of check-out, presenting to their customers item in their shopping cart and plurality of shipping options with dates of delivery) [Amazon-2, page 2], 
(3) the first order discount that is applied to the first final cost of the first item in the customer order when the customer selects the second delivery date option (Shapira, if customer elects to use their available discount, then, the available discount is applied to the customer’s total for the current purchases and checkout process is completed based upon the discounted amount) [Shapira, 0025, Fig. 3 and associated disclosure], and 
(4) the first order discount that is not applied to the first final cost of the first item in the customer order when the customer selects the first delivery date option (Shapira, if customer elects not to use their available discount, then checkout process is completed without any discount being applied) [Shapira, 0025, Fig. 3 and associated disclosure]; 

Regarding claims 2 and 10, Amazon-1 in view of Amazon-2, Shapira, Chowdhary and Iannacci teaches system and method, wherein: 
the one or more non-transitory storage devices storing computing instructions are further configured to run on the one or more processors and perform acts of: 
receiving, from the user interface of the customer electronic device, a second selection by the customer of a second item of the set of items to place the second item in the electronic shopping cart of the customer for the customer order (Amazon-1, adding both a Same-Day (first item) and One-Day (second item) in the same shopping cart) [Amazon-2, page 8]; 
determining a third shipping cost for the online retailer for a second delivery of the second item to the customer by the first date from a second shipping location, the second shipping location being different than the first shipping location (as explained above in response to claim 1) [Amazon-1, page 16 and Amazon-2, page 16]; 
determining a fourth shipping cost for the online retailer for the second delivery of the second item to the customer by the second date from the second shipping location, the fourth shipping cost being less than the third shipping cost; 
determining a second order discount for the second item (as explained above in response to claim 1) [Amazon-1, page 16 and Amazon-2, page 16], wherein 
(1) the second order discount is based at least partially on a difference between the third shipping cost and the fourth shipping cost (as explained above in response to claim 1) [Amazon-1, page 16 and Amazon-2, page 16] and 
(2) the second order discount is applied to a second final cost of the second item in the customer order when the customer selects the second date for the second delivery of the second item [Amazon-2, page 2]; and 
determining a first group order discount by adding the first order discount and the second order discount (as explained above in response to claim 1) [Amazon-1, page 16 and Amazon-2, page 16]; 
the discount checkout page further comprises 
(1) the first delivery date option comprising the first date for 
(a) the first delivery of the first item to the customer [Amazon-2, page 2] and 
(b) the second delivery of the second item to the customer  (Amazon-1, adding both a Same-Day (first item) and One-Day (second item) in the same shopping cart) [Amazon-1, page 8], 
(2) the second delivery date option comprising the second date for 
(a) the first delivery of the first item to the customer [Amazon-2, page 2] and 
(b) the second delivery of the second item to the customer (Amazon-1, adding both a Same-Day (first item) and One-Day (second item) in the same shopping cart) [Amazon-1, page 8], and 
(3) the first group discount that is applied to 
(a) the first final cost of the first item in the customer order when the customer selects the second delivery date option comprising the second date for the first delivery of the first item (Shapira, if customer elects to use their available discount, then, the available discount is applied to the customer’s total for the current purchases and checkout process is completed based upon the discounted amount) [Shapira, 0025, Fig. 3 and associated disclosure]; and 
(b) the second final cost of the second item in the customer order when the customer selects the second delivery date option (Shapira, if customer elects not to use their available discount, then checkout process is completed without any discount being applied) [Shapira, 0025, Fig. 3 and associated disclosure], and 
(4) the first group discount that is not applied to 
(a) the first final cost of the first item in the customer order when the customer selects the first delivery date option comprising the first date for the first delivery of the first item (Shapira, if customer elects not to use their available discount, then checkout process is completed without any discount being applied) [Shapira, 0025, Fig. 3 and associated disclosure]; and 
(b) the second final cost of the second item in the customer order when the customer selects the first delivery date option  (Amazon-1, adding both a Same-Day (first item) and One-Day (second item) in the same shopping cart) [Amazon-1, page 8]; and 
the one or more non-transitory storage devices storing computing instructions are further configured to run on the one or more processing devices and perform an acts of: 
when the customer selects the second delivery date option, applying the second order discount to the second final cost of the second item when the customer completes the customer order (Shapira, if customer elects to use their available discount, then, the available discount is applied to the customer’s total for the current purchases and checkout process is completed based upon the discounted amount) [Shapira, 0025, Fig. 3 and associated disclosure]; and 
when the customer selects the first delivery date option, not applying the second order discount to the second final cost of the second item when the customer completes the customer order. 

Regarding claims 3 and 11, Amazon-1 in view of Amazon-2, Shapira, Chowdhary and Iannacci teaches system and method, wherein the one or more non-transitory storage devices storing the computing instructions are further configured to run on the one or more processing devices and perform acts of: 
determining a respective pro-rated portion of the first group order discount for each of the first item and the second item (as explained above in response to claim 1) [Amazon-1, page 16 and Amazon-2, page 16]; and 
storing the respective pro-rated portion of the first group order discount for each of the first item and the second item for use when the customer returns one of the first item or the second item (Shapira, if customer elects not to use their available discount, then checkout process is completed without any discount being applied) [Shapira, 0025, Fig. 3 and associated disclosure] ; and
in response to receiving a return of the first item or the second item, subtracting a respective corresponding respective pro-rated portion of the first group order discount from a refund for the first item or the second item (Amazon-1, Return Items) [Amazon-1, page 32].
Even though Amazon-1 does not explicitly teaches subtracting portion of discount from the funds returned to the customer when the customer returns the item, however, it would have been obvious to one of ordinary skill in the art that, to minimize operational losses and fraudulent returns, businesses only return the actual prices paid for the item when the purchased item it returned by the customer. 

Regarding claims 4 and 12, Amazon-1 in view of Amazon-2, Shapira, Chowdhary and Iannacci teaches system and method, wherein: 
the one or more non-transitory storage devices storing the computing instructions are further configured to run on the one or more processorsperform: 
receiving, from the user interface of the customer electronic device, an additional selection by the customer of an additional item of the set of items to place the additional item in the electronic shopping cart of the customer for the customer order (Amazon-1, ; 
determining a fifth shipping cost for the online retailer for an additional delivery of the additional item to the customer by a third date (as explained above in response to claim 1) [Amazon-1, page 16 and Amazon-2, page 16]; 
determining a sixth shipping cost for the online retailer for the additional delivery of the additional item to the customer by a fourth date after the third date, the sixth shipping cost being less than the fifth shipping cost (as explained above in response to claim 1) [Amazon-1, page 16 and Amazon-2, page 16]; and 
determining an additional order discount for the additional item, wherein 
(1) the additional order discount is based at least partially on a difference between the fifth shipping cost and the sixth shipping cost (as explained above in response to claim 1) [Amazon-1, page 16 and Amazon-2, page 16], and 
(2) the additional order discount is applied to an additional final cost of the additional item in the customer order when the customer selects the fourth date the additional delivery of the additional item (Shapira, if customer elects to use their available discount, then, the available discount is applied to the customer’s total for the current purchases and checkout process is completed based upon the discounted amount) [Shapira, 0025, Fig. 3 and associated disclosure]; 
the discount checkout page further comprises 
(1) an additional first delivery date option comprising the third date for the additional delivery of the additional item to the customer [Amazon-2, page 2], 
(2) an additional second delivery date option comprising the fourth date for the additional delivery of the additional item to the customer [Amazon-2, page 2], 
(3) the additional order discount that is applied to the additional final cost of the additional item in the customer order when the customer selects the additional second delivery date option (Shapira, if customer elects to use their available discount, then, the available discount is applied to the customer’s total for the current purchases and checkout process is completed based upon the discounted amount) [Shapira, 0025, Fig. 3 and associated disclosure], and 
(4) the additional order discount that is not applied to the additional final cost of the additional item in the customer order when the customer selects the additional second delivery date option (Shapira, if customer elects not to use their available discount, then checkout process is completed without any discount being applied) [Shapira, 0025, Fig. 3 and associated disclosure]; and 
the one or more non-transitory storage devices storing the computing instructions are further configured to run on the one or more processors perform: 
when the customer selects the additional second delivery date option for the additional delivery of the additional item, applying the additional order discount to the additional final cost of the additional item when the customer completes the customer order (Shapira, if customer elects to use their available discount, then, the available discount is applied to the customer’s total for the current purchases and checkout process is completed based upon the discounted amount) [Shapira, 0025, Fig. 3 and associated disclosure]; and 
when the customer selects the additional first delivery date option, not applying the additional order discount to the additional final cost of the additional item when the customer completes the customer order (Shapira, if customer elects not to use their available discount, then checkout process is completed without any discount being applied) [Shapira, 0025, Fig. 3 and associated disclosure]. 

Regarding claims 5 and 13, Amazon-1 in view of Amazon-2, Shapira, Chowdhary and Iannacci teaches system and method, wherein: 
the one or more non-transitory storage devices storing the computing instructions are further configured to run on the one or more processors perform: 
grouping the first item and the second item into a first group of items based on the first item and the second item being available for delivery on both the first date and the second date (Amazon-1, adding both a Same-Day (first item) and One-Day (second item) in the same shopping cart will result in change to shipping date) [Amazon-1, page 8]; and 
grouping the additional item into an additional group of at least one item base on the additional item being available for delivery on the third date but not available for delivery on the first date (Amazon-1, adding both a Same-Day (first item) and One-Day (second item) in the same shopping cart will result in change to shipping date; and
the discount checkout page comprises: 
the first item and the second item as grouped in the first group of items with 
(1) the first delivery date option comprising the first date [Amazon-2, page 2], 
(2) the second delivery date option comprising the second date [Amazon-2, page 2], and 
(3) the first group order discount that is applied to the first group when the customer selects the second delivery date option (Shapira, if customer elects to use their available discount, then, the available discount is applied to the customer’s total for the current purchases and checkout process is completed based upon the discounted amount) [Shapira, 0025, Fig. 3 and associated disclosure]; and 
the additional item as grouped in the additional group of at least one item with 
(1) the additional first delivery date option comprising the third date for the additional delivery of the additional item to the customer [Amazon-2, page 2], 
(2) the additional second delivery date option comprising the fourth date for the additional delivery of the additional item to the customer [Amazon-2, page 2], 
(3) the additional order discount that is applied to the additional final cost of the additional item in the customer order when the customer selects the additional second delivery date option (Shapira, if customer elects to use their available discount, then, the available discount is applied to the customer’s total for the current purchases and checkout process is completed based upon the discounted amount) [Shapira, 0025, Fig. 3 and associated disclosure], and 
(4) the additional order discount that is not applied to the additional final cost of the additional item in the customer order when the customer selects the additional first delivery date option (Shapira, if customer elects not to use their available discount, then checkout process is completed without any discount being applied) [Shapira, 0025, Fig. 3 and associated disclosure]. 

Regarding claims 6 and 14, Amazon-1 in view of Amazon-2, Shapira, Chowdhary and Iannacci teaches system and method, wherein determining the first order discount for the first item comprises: 
determining the difference between the first shipping cost and the second shipping cost (as explained above in response to claim 1) [Amazon-1, page 16 and Amazon-2, page 16];
multiplying 
(1) the difference between the first shipping cost and the second shipping cost by 
(2) a predetermined percentage to determine a shipping savings for the first item 

using the shipping savings for the first item to determine the first order discount (Amazon-2, Get $1 credit for digital books, music, movies … Choose FREE No-Rush Shipping and receive $1 credit) [Amazon-2, page 2]. 

Regarding claims 7 and 15, Amazon-1 in view of Amazon-2, Shapira, Chowdhary and Iannacci teaches system and method, wherein determining the first order discount using the shipping savings comprises: 
determining when the shipping savings for the first item exceeds a minimum shipping discount (as explained above in response to claim 1) [Amazon-1, page 16 and Amazon-2, page 16]; 
determining when the shipping savings for the first item do not exceed a maximum shipping discount; 
determining when the shipping savings is less than each of 
(1) a total price of the first item multiplied by an additional predetermined percentage and 
(2) a brick and mortar store pickup discount; and when 
(1) the shipping savings for the first item exceeds the minimum shipping discount, 
(2) the shipping savings do not exceed the maximum shipping discount, and 
(3) the shipping savings is less than each of 
(a) the total price of the first item multiplied by the additional predetermined percentage and 
(b) the brick and mortar store pickup discount, using the shipping savings as the first order discount. 
(as explained above in response to claim 1) [Amazon-1, page 16 and Amazon-2, page 16]

Regarding claims 8 and 16, Amazon-1 in view of Amazon-2, Shapira, Chowdhary and Iannacci teaches system and method, wherein coordinating displaying the discount checkout page on the user interface of the customer electronic device comprises at least one of: 
coordinating displaying a dropdown shipping menu on the discount checkout page on the user interface of the customer electronic device, the dropdown shipping menu (Amazon-2, review items and shipping) [Amazon-2, page 2] comprising 
(1) the first delivery date option comprising the first date for the first delivery of the first item to the customer and a first customer shipping cost proximate the first delivery date option displayed on the user interface [Amazon-2, page 2], 
(2) the second delivery date option comprising the second date for the first delivery of the first item to the customer [Amazon-2, page 2], and 
(3) the first order discount proximate the second delivery date option [Amazon-2, page 2]; 
coordinating displaying the discount checkout page on the user interface of the customer electronic device, the discount checkout page (Amazon-2, review items and shipping) [Amazon-2, page 2] comprising 
(1) the first delivery date option comprising the first date for the first delivery of the first item to the customer and the first customer shipping cost proximate the first delivery date option displayed on the user interface [Amazon-2, page 2], and
(2) a discount icon, wherein when the customer selects the discount icon (even though, Amazon-2 teaches the Amazon user radio buttons to enable their customers to make shipping selection, it would have been obvious to one of ordinary skill in the art to replace radio buttons by icons to present the associated information within the icon in lieu of displaying the associated information adjacent to the radio button), coordinating displaying the discount checkout page on the user interface of the customer electronic device further comprises: 
coordinating displaying 
(a) the second delivery date option comprising the second date for the first delivery of the first item to the customer [Amazon-2, page 2] and 
(b) the first order discount that is applied to the first final cost of the first item in the customer order when the customer selects the second delivery date option comprising the second date for the first delivery of the first item to the customer (Shapira, if customer elects to use their available discount, then, the available discount is applied to the customer’s total for the current purchases and checkout process is completed based upon the discounted amount) [Shapira, 0025, Fig. 3 and associated disclosure]; or 
coordinating displaying the discount checkout page on the user interface of the customer electronic device, the discount checkout page comprising 
(1) the first delivery date option comprising the first date for the first delivery of the first item to the customer [Amazon-2, page 2], 
(2) the second delivery date option comprising the second date for the first delivery of the first item to the customer [Amazon-2, page 2], 
(3) the first order discount that is applied to the first final cost of the first item in the customer order when the customer selects the second delivery date option comprising the second date for the first delivery of the first item to the customer (Shapira, if customer elects to use their available discount, then, the available discount is applied to the customer’s total for the current purchases and checkout process is completed based upon the discounted amount) [Shapira, 0025, Fig. 3 and associated disclosure], and 
(4) when the customer selects the second delivery date option, an order cost box, the order cost box comprising at least a subtotal cost of the first item in the customer order, the first customer shipping cost for the first item, the first order discount, and an estimated total of the subtotal cost added to the first customer shipping cost, less the first order discount (Shapira, if customer elects to use their available discount, then, the available discount is applied to the customer’s total for the current purchases and checkout process is completed based upon the discounted amount) [Shapira, 0025, Fig. 3 and associated disclosure]. 

Regarding claims 21 and 23, Amazon-1 in view of Amazon-2, Shapira, Chowdhary and Iannacci teaches system and method, wherein determining the pro-rated portion of the first group order discount comprises:
determining a first percentage of the first final cost for the first item and a second percentage of the second final cost for the second item; multiplying the first percentage of the first final cost by the first group order discount to obtain the respective pro-rated portion of the first group order discount for the first item; and
multiplying the second percentage of the second final cost by the first group order discount to obtain the respective pro-rated portion of the first group order discount for the second item.
As responded to earlier, even though Amazon-1 does not explicitly teaches subtracting portion of discount from the funds returned to the customer when the customer returns the item, . 

Regarding claims 22 and 24, Amazon-1 in view of Amazon-2, Shapira, Chowdhary and Iannacci teaches system and method, wherein the first final cost does not include the first shipping cost or a tax cost [Amazon-2, page-2].

Regarding claims 25 and 26, Amazon-1 in view of Amazon-2, Shapira, Chowdhary and Iannacci teaches system and method, wherein more selections of the second deliver data options are received during the predetermined period of time that outside of the predetermined period of time [Amazon-2, page 2].


Response to Arguments
Applicant's argument that invention as currently claimed is eligible for patent because cited references do not teach amended invention as currently claimed is acknowledged and considered.
However, while conducting an updated search for the amended claimed invention, a new references was discovered which is cited in this office action. Therefore, applicant’s arguments are moot under new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571.272.6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

March 25, 2021